United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
ENVIRONMENTAL PROTECTION AGENCY,
HUMAN STUDIES FACILITY, Chapel Hill, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1517
Issued: March 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 11, 2009 appellant filed a timely appeal from the January 5, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs’ denying her request for further
review of the merits of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this nonmerit decision. The last merit decision of record was the December 18,
2007 decision of the Office granting a schedule award compensation and the Board lacks
jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
The Office accepted that on April 15, 2005 appellant, then a 39-year-old division
secretary, sustained a work-related injury when she twisted her ankle while walking. It accepted
her claim for fracture, strain and acute osteomyelitis of her right ankle. In a June 25, 2005
statement, appellant noted that she had a prior claim accepted for a September 29, 2003 right
ankle injury in claim No. xxxxxx518. Appellant noted that she had received a schedule award
under the prior claim for 10 percent impairment of her right foot. She underwent surgery on
September 29, 2005 for repair of the anterior talofibular ligament.
On October 31, 2006 appellant filed a claim for an increased schedule award. In an
October 25, 2006 note, Dr. James A. Nunley, an attending orthopedic surgeon, advised that
appellant had five percent impairment of her right foot.2 On March 26, 2007 Dr. Nunley advised
that he rated impairment to appellant’s foot under the North Carolina Industrial reference guide.
He advised that he was not trained in the use of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001).
Appellant was referred by the Office for a second opinion examination concerning the
extent of impairment due to her accepted injury.3 On September 26, 2007 Dr. Williams A.
Somers, a Board-certified orthopedic surgeon, reviewed the history of injury and medical
treatment. On examination, he noted that appellant exhibited 8 degrees of dorsiflexion of her
right ankle, 12 degrees of plantar flexion of her right ankle, 10 degrees of inversion of her right
hindfoot and 5 degrees of eversion of her right hindfoot. Dr. Somers rated impairment based on
Table 17-11 and 17-12 of the fifth edition of the A.M.A., Guides (5th ed. 2001).4 He noted that
appellant had 10 percent impairment under Table 17-11 for mild ankle motion impairment of the
right foot. Under Table 17-12, she had three percent of the right foot based on mild impairment
of hindfoot motion. He noted that total impairment was obtained by adding the values, which
was 13 percent to the right foot.5 On October 18, 2007 an Office medical adviser agreed with
Dr. Somers’ assessment that appellant had 13 percent permanent impairment to her right foot.
In a December 18, 2007 decision, the Office granted appellant a schedule award for an
additional 3 percent permanent impairment to her right foot, or a total of 13 percent permanent
impairment. The award ran for 6.15 weeks from September 13 to October 26, 2006.
In a December 15, 2008 letter, appellant requested reconsideration of her claim. She
argued that her prior schedule award evaluations were deficient because impairment ratings were
2

Dr. Nunley made general reference to a September 13, 2006 report in which he noted that appellant was able to
tiptoe and heel walk with normal gait; had no drawer, taler tilt, effusion, crepitus or tenderness over the lateral
gutter. He reported normal sensation and that the scar was not tender. Dr. Nunley rated impairment as five percent
of the right foot based on persistent pain with normal range of motion, strength and stability.
3

Appellant was initially referred to Dr. David W. Boone, an orthopedic surgeon, who provided a 16 percent
impairment rating to the right foot. On August 9, 2007 an Office medical adviser noted that Dr. Boone had not
provided sufficient information on which to base a schedule award.
4

See A.M.A., Guides 537, Table 17-11 and 17-12.

5

Dr. Somers noted providing impairment estimates based on the foot and the right leg.

2

not included for pain and scarring under the standards of the A.M.A., Guides. Appellant also
claimed that her impairment rating should have been based on impairment of her right leg rather
than on impairment of her right foot. She cited numerous Board cases, which involved
assessment of leg impairment and suggested that the holdings in these cases required that her
own impairment be assessed with respect to her right leg. Appellant cited Board precedent
indicating that where the residuals of an injury to a member of the body specified in the schedule
award provisions of the Federal Employees’ Compensation Act extend into an adjoining area of a
member also enumerated in the schedule, such as an injury of the finger into the hand, of a hand into
the arm, or of a foot into the leg, the schedule award should be made on the basis of the percentage
of loss of use of the larger member. She suggested that this precedent showed that her impairment
should have been assessed with respect to her right leg.
In a January 5, 2009 decision, the Office denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,6
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.7 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.8 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.9
While a reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.10
ANALYSIS
The underlying issue in this case is the determination that appellant sustained 13 percent
impairment to her right foot. This rating was premised on the September 26, 2007 report of
Dr. Somers. Appellant sought reconsideration of the December 17, 2007 schedule award on
December 15, 2008. Her request to the Office raised several contentions that she believed
6

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.607(a).

9

Id. at § 10.608(b).

10

See Jennifer A. Guillary, 57 ECAB 485 (2006).

3

warranted further merit review; however she did not submit any medical evidence in support of
her arguments.11 The Board finds that the Office did not abuse its discretion in denying
appellant’s request for reconsideration under section 8128.
Appellant contended that she has greater impairment than that awarded by the Office.
Her reconsideration request argued that Dr. Somers noted “mild pain laterally with eversion on
the left compared to the right.” Appellant noted that the Office erred by not considering pain or
an ankle scar as impairments. The Board notes, however, that she did not submit any pertinent
new or relevant medical evidence to the Office in support of her claim that these factors
constituted impairment in her case. The Board has held that the degree of functional impairment
to a scheduled member is essentially a medical question that can only be established by probative
medical opinion.12 Appellant did not submit any medical evidence from a physician addressing
how pain caused impairment or addressing her right ankle scar. The Board notes that Dr. Somers
provided findings on examination and rated appellant’s impairment based on loss of ankle
motion and the hindfoot under Table 17-11 and 17-12. He did not advise that pain or her ankle
scar constituted impairment. While appellant has cited to the A.M.A., Guides and Board case
law, her lay opinion concerning the extent of impairment is not a probative medical opinion or
sufficient to warrant the Office reopening her claim for further merit review. Moreover, the
portion she quoted from the report of Dr. Somers, as noted, addresses mild pain laterally with
eversion on the left when compared to the right. Appellant’s schedule award was for impairment
to her right foot.13 The medical evidence on which she based her arguments was previously
reviewed and considered by the Office.
Similarly, her contention that her impairment extends from her foot to her right lower
extremity was not supported with probative medical evidence addressing this issue. The Board
cases she cited do not establish that the Office erroneously applied or interpreted a specific point
of law in her case. The question of whether impairment extends from the foot to the lower
extremity is also a medical question. The evidence from her attending surgeon, Dr. Nunley,
rated impairment in terms of her right foot; however, the physician did not provide an estimate
conforming to the A.M.A., Guides. He did not address whether impairment extended into the
leg. Dr. Somers noted that he was providing impairment estimates in terms of appellant’s right
foot and lower extremity; however, he did not ever address the issue of whether her impairment
extended into the larger adjoining area. Rather, he stated in his report that “[o]n one form, not
specifically sent to me, but in the medical records it indicates that the impairment requested
related to the right leg. I will give an impairment based upon the foot and the leg so that there
will be no confusion.” Appellant’s argument does not establish error by the Office in granting an
additional schedule award based on impairment to her right foot and not the larger member.

11

See Jaja K. Asaramo, 55 ECAB 200 (2004).

12

See R.S., 58 ECAB 362 (2007).

13

Appellant argued that she should receive three percent impairment under Chapter 18, page 574 of the A.M.A.,
Guides. Office procedures, however, state that a separate pain calculation under Chapter 18 is not to be used in
combination with the other methods for rating impairment as outlined in the other chapters of the A.M.A., Guides.
See T.H., 58 ECAB 334 (2007); Frantz Ghassan, 57 ECAB 349 (2006).

4

Appellant’s arguments do not require reopening of her claim for further merit review.
She did not show that the Office erroneously applied or interpreted a specific point of law, did
not advance a relevant legal argument not previously considered by the Office or submit relevant
and pertinent new medical evidence not previously considered by the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

